Title: May [1780]
From: Washington, George
To: 




1st. Raining moderately all the forenoon with a little thunder—thick and misty afterwards—wind Northerly.
 


2d. Foggy & misting all day at the same time cold & raw. Wind still in the same quarter as yesterday.
 


3d. Close and misting—the Wind being at West in the Morning & continuing so all day. Abt. 9 it cleared.
 


4th. Very pleasant and clear. Wind being Southwardly & Warm.
 


5. Clear & pleasant—Wind being rather variable, it was cooler than could be wished. In the Morning the Wind was Northerly & southerly in the afternoon.
 


6th. The forenoon was clear & Warm with little or no Wind. In the afternoon the Wind was fresh from the Eastward & became raw & cold.
 


7th. Clear morning, & not unpleasant but rather cool. Mid-day lowering & raw. Wind at East.
 


8th. Lowering all day with the Wind at East, or So. East & a small sprinkle of Rain.
 


9th. Clear, warm, and pleast. with the Wind at South, and in the evening pretty fresh.
 



10th. Morning very pleasant & warm. Wind fresh from the Southward afterwards.
 


11th. Clear but too cool for the Season the Wind being fresh from the No. West.
 


12th. As yesterday in Wind and Weather.
 


13th. Clear & more pleasant, being warmer till the afternn. when it again turned cool. Wind in the forenoon tho there was not much of it was Southerly. In the afternoon it got more to the Eastward.
 


14th. Pleasant & clear, being neither cool nor warm—Wind southerly.
 


15th. Clear and pleasant Wind, though not much of it hanging to the Southward & growg. warm.
 


16th. A very great dew & fog. With little wind in the forenoon & very warm. In the afternoon it was pretty fresh from the Southward and about dusk came out from the Northward.
 


17th. Clear (except being smoky) & morning rather cool—wind being Northerly—but shifting afterwards to East it grew raw & disagreeably cool.
 


18th. Heavy & uncommon kind of Clouds—dark & at the same time a bright and reddish kind of light intermixed with them—brightning & darkning alternately. This continued till afternoon when the sun began to appear. The Wind in the Morning was Easterly. After that it got to the Westward.
 


19th. Lowering with but little Wind and that Southerly—weather grown warmer.
 


20th. Wind Southwardly with some appearances of Rain but none fell—day warm & very dusty.
 


21st. Appearances of Rain but none fell—warm and dry.
 


22d. Very little wind and rather Warm in the forenoon but cooler afterwards the Wind coming out pretty fresh from the Northward.
 



23d. Lowering with some drops of Rain, but not enough to lay the dust. The Wind what there was of it was Northerly.
 


24. Clear Morning with but little wind, but pretty fresh afterwards and from the Eastward.
 


25th. Warm—The Wind blowing fresh from the West, or So. West—Exceeding dry and dusty with appearances of rain in the afternoon—but none fell.
 


26th. Wind fresh from the Westwd. Very warm—dusty & dry—Also hazy with appearances of Rain but none fell.
 


27th. Very warm and extreme⟨ly⟩ dusty. The Wind in the forepart of the day blew fresh from the South West. Afterwards it got more to the West or No. West. Clouds & appearances of Rain but none fell here.
 


28th. Clear morning and rather Cooler than yesterday—the wind being pretty fresh from the No. West—but warm afterwards with but little of it.
 


29th. Clear with but little wind in the forenoon, but more refreshing afterwards, tho’ from the Southward—exceeding dry & dusty—grass beginning to decline.
 


30th. Warm with appearances of Rain but none fell here but little wind & that at So. or So. West.
 


31st. Raining more or less all day. The showers were moderate & exceedingly refreshing as the Earth imbibed the moisture as it fell & the Earth became well penetrated. Very little wind accompanied the Rain.
